Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 14, 2022 has been entered and made of record. Claims 1 and 13 have been amended; claim 8 has been cancelled; and claims 21-22 have been added. Claims 1-7, 9-22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1 and 13 are allowable over the prior art of record.
-- Claims 2-7, 9-12, and 21-22 are allowable as they depend from claim 1.
-- Claims 14-19 are allowable as they depend from claim 13.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the marker is displayed for a time duration below a threshold 
immediately after a set of content is displayed for a time duration above the threshold”.

determine a first location and a first orientation of the marker in a coordinate system by analyzing pixels in the image, (see at least: Par. 0045, “see the non-Final office Action for more details”); and based on a stationary sensor location and orientation from a map, determine a second location and a second orientation of the vehicle in the coordinate system, (see at least: Fig. 3, and Par. 0041, 0054-0055, “see the non-Final office Action for more details”); and  further displaying the fiducial markers in the image of the vehicle 300 captured by the camera 312, [i.e., the fiducial markers are implicitly displayed in the image of the vehicle 300 captured by the camera 312 using a display device 322, [i.e., the fiducial markers are implicitly displayed in the image of the vehicle 300 captured by the camera 312], (see at least: Fig. 3, and Par. 0055). Furthermore, in another embodiment, a visual recognition of fiducial markers placed on the vehicle, (Par. 0089), such that the image is generally captured using a fixed camera, (e.g., security camera), (Par. 0091), [which is technically equivalent to the detecting a marker displayed on one or more digital displays on a vehicle based on an image from a stationary sensor]. However, while disclosing performing the visual recognition of fiducial markers placed on the vehicle; Tod et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the marker is displayed for a time duration below a threshold immediately after a set of content is displayed for a time duration above the threshold.

 the vehicle robot with markers); determining a first location and a first orientation of the marker in a coordinate system by analyzing pixels in the image, (Page 576, section V.A, We need at least three markers set on a robot to measure three dimensional position and orientation); but  fails to teach or suggest, either alone or in combination with the other cited references, wherein the marker is displayed for a time duration below a threshold immediately after a set of content is displayed for a time duration above the threshold.

A further prior art of record, Botello et al, (US-PGPUB 2017/0003199) discloses in some embodiments, that the positions of the laser sensor and reflective marker may be reversed, wherein the laser sensor is stationary and the reflective marker is attached to the vehicle 110 or trailer 120; [i.e., implicitly detecting the reflective marker that is attached to the vehicle 110 or trailer 120]; but  fails to teach or suggest, either alone or in combination with the other cited references, wherein the marker is displayed for a time duration below a threshold immediately after a set of content is displayed for a time duration above the threshold.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Williams, (US-PGPUB 2018/0259976), discloses determining dimensions of the vehicle based on the marker, (see at least: 0498).
-- Newell et al, (US Patent 10,091,554), identifying the one or more digital displays based on video data from the stationary sensor, (col. 25, lines 61-65)
-- Sameer, (US-PGPUB 2020/0334485), discloses determining the first location and the first orientation of the marker based on at least one of marker indicia and dimensions of the marker, (Par. 0053).
-- Hu et al, (US-PGPUB 2020/0396384), (based on Prov. Appl. 62/860,193), discloses determining location and orientation of marker using a machine learning program, (see at least: Par. 0199-0200)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/23/2022